Citation Nr: 1111217	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  08-22 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from February 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in part, denied service connection for PTSD.  The Veteran submitted a Notice of Disagreement with this determination in February 2008.

The Veteran testified at a Board videoconference hearing before the undersigned Acting Veterans Law Judge in July 2009.  A transcript of that hearing has been associated with the claims folder.    

This case was previously before the Board in May 2010 when it was remanded for further development.  The required development having been completed, this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The United States Court of Appeals for Veterans Claims has held that VA should consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, however, the Veteran has specifically limited his claim to the issue of entitlement to service connection for PTSD.  He has not requested entitlement to service connection for all psychiatric symptomatology.  Therefore, because the Veteran clearly limited his current claim to only service connection for PTSD, and not for any other psychiatric disorder, the Board's jurisdiction is limited.  See 38 U.S.C.A. § 7105 (West 2002).  If the Veteran wishes to file a claim of entitlement to service connection for a psychiatric disorder other than PTSD, he must file such a claim with the RO.


FINDING OF FACT

A preponderance of the competent medical evidence of record does not indicate that the Veteran currently suffers from PTSD that is the result of a disease or injury in service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009), effective prior to July 13, 2010; 38 C.F.R. § 3.304(f), effective July 13, 2010.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to initial adjudication of the Veteran's claim, a letter dated in June 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  

The claim was readjudicated in a July 2008 Statement of the Case (SOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a SOC or Supplemental SOC, is sufficient to cure a timing defect).

Since the Board has concluded that the preponderance of the evidence is against the claim for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2010) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record indicates that the Veteran participated in a VA examination in October 2010 and the results from that examination have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.
Additionally, the Board finds there has been substantial compliance with its May 2010 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the Appeals Management Center (AMC) scheduled the Veteran for a medical examination and the Veteran attended that examination.  The AMC later issued a rating decision and a Supplemental Statement of the Case.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2010).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claim

The Veteran contends that he currently suffers from PTSD as a result of his time in active duty service.  Specifically, the Veteran claims that he was in a flash flood and exposed to nighttime gun fire and tracers due to attempted enemy infiltration of his camp during September or October of 1968 in the Quang Tri province in the Republic of Vietnam.  See July 2007 stressor statement.  

Governing Law and Regulations

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

To establish service connection for PTSD, in particular, there must be: (1) medical evidence diagnosing this condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

During the pendency of this appeal, however, VA's regulations pertaining to the requirements for establishing a service connection claim for PTSD were again amended effective July 13, 2010.  See Stressor Determinations for PTSD, 75 Fed. Reg. 39843 (July 13, 2010) (amending 38 C.F.R. § 3.304(f)).  This most recent amendment liberalizes, in some cases, the evidentiary standard for establishing the required in-service stressor.  Id.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) which reads as follows:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Id., at 39852.

VA's General Counsel has held that, where a law or regulation changes during the pendency of a claim, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the service member had prior to enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier than the effective date of that change.  See also 38 C.F.R. § 3.114.  VA may apply only the earlier version of the regulation for the period prior to the effective date of the change.

The Veteran in this case receives consideration under the amended version of 38 C.F.R. § 3.304(f) because his claim was appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.

Significantly, however, these most recent changes to § 3.304 do not affect PTSD claims predicated on combat service, prisoner-of-war status, or personal/sexual assault because these other type claims already have their own special provisions and exceptions.  These amendments to § 3.304(f) relate only to the relaxed requirements for establishing the occurrence an in-service stressor and do not change the requirement that a Veteran requesting service connection for PTSD have a diagnosis of this disability in accordance with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

Analysis

Review of the Veteran's service treatment records (STRs), is completely negative for any complaints of or treatment for PTSD or any other psychiatric disorder.  Upon entry into active duty service, the Veteran's clinical psychiatric evaluation was noted to be normal.  Further, the Veteran indicated that he was in good health and did not suffer from trouble sleeping, frequent or terrifying nightmares, depression, excessive worry or nervous trouble.  See Standard Forms (SF) 88 & 89, Service Entrance Examination Reports, February 28, 1968.  Upon discharge from active duty service, again the Veteran's clinical psychiatric evaluation was noted to be normal.  See SF 88, Service Separation Examination Reports, February 18, 1970.  Thus, the Veteran has failed to establish Hickson element (2), evidence of a disease or injury in service.  See Hickson, supra.

The Board notes that the Veteran has alleged a diagnosis with PTSD.  As discussed below, the Veteran fails to meet the first element necessary under Hickson, element (1).  Id.

The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In the present case, there is conflicting medical evidence as to whether the Veteran currently suffers from PTSD, compliant with the DSM-IV.

In support of his claim, the Veteran submitted VA outpatient treatment records dated April 2008 through August 2010, noting that he reported being shell shocked at every noise.  A further assessment determined that the Veteran presented with "symptoms that were consistent with a diagnosis of PTSD" marked by moderate symptomatology.  He reported being hospitalized twice for suicide attempts in 1976 and 1977.  The Veteran also reported being exposed to direct combat and witnessing gruesome forms of death and injury.  See VA Treatment Records, September 2008.  He was diagnosed with PTSD and assigned a GAF score of 55.  Id.  He also reported that he suffered due to being ostracized by his fellow soldiers because they believed that he intentionally cut off his right thumb to leave Vietnam before the expiration of his tour.  See VA Treatment Record, April 2009.  

In July 2009, the Veteran testified before the undersigned that he was medically evacuated to Japan after cutting his thumb off.  He further testified that he felt like he was singled out during training exercises at Camp Lejuene due to the injury of his left hand.  He also testified that he experienced "survivor's guilt."

The only remaining evidence in support of the Veteran's claim that he currently suffers from PTSD, compliant with the DSM-IV, consists of his own lay statements.  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board notes that the Veteran is competent to report his psychiatric symptomatology. 

Evidence against the Veteran's claim consists of his October 2010 VA PTSD examination.  In direct opposition to the opinions noted above, the VA examiner opined that the Veteran did not suffer from PTSD.  The VA examiner stated that the Veteran only spent two months in Vietnam before accidentally cutting off part of his thumb.  The VA examiner determined that the Veteran's purported "survivor's guilt" was not the dominating psychiatric issue and that the larger issue was the Veteran's inability to be more connected with his company.  The VA examiner further determined that the psychiatric impact of the Veteran's comrades taunting him was significant but appeared to be a characteristic rooted in the Veteran's personality before he entered service.  The VA examiner also noted that while the Veteran had some combat exposure, in that he was stationed on a base in Vietnam that was attacked by the enemy, his position was such that he was in a very safe spot and "he never actually had to grab his rifle and fight for his life, nor did the enemy actually get close enough to attack his position."  

During his VA examination, the Veteran focused specifically on the treatment he received from fellow soldiers.  He also related an issue regarding his wife fighting with staff and guards at the gate to his boot camp, which he believed negatively impacted his reputation with his fellow soldiers throughout his time in active duty service.  The VA examiner determined that the Veteran did not have an Axis I diagnosis, much less PTSD, but rather he suffered from deep chronic personality issues.  The VA examiner found that the Veteran's diagnosis was more in line with Social Phobia, which was not connected to his military service.

After thorough consideration of the evidence of record, the Board finds the October 2010 VA PTSD examination to be more probative than the Veteran's VA outpatient treatment records, which seem to indicate a diagnosis of PTSD.  The Board is aware of the holding in Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), in which the Court noted "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  The Court further noted that the claims file "is not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on a claim."  

While the October 2010 VA examiner did have the benefit of review of the Veteran's claims file, this is not the sole reason the Board has determined the VA examination to be the most probative.  Review of the record is especially significant with regard to PTSD claims, which depend specifically upon the circumstances of a veteran's period of service.  In the present case, the diagnosis of PTSD provided to the Veteran during his VA outpatient treatment is clearly predicated upon the assumption that he was exposed to combat and was in fear for his life.  Thorough review of the evidence does not indicate that this was the case.  Rather, it was noted that the Veteran's desire to fit in, and his constant rejection by his fellow soldiers is the main cause of his current personality issues.  

With respect to the Veteran's lay statements that he currently suffers from PTSD, as noted above, he is certainly competent to report his psychiatric symptoms.  His opinion regarding diagnosis, however, is not considered to be credible.  The Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Barr, supra (lay testimony is competent to establish the presence of observable symptomatology).  However, the Board finds that the Veteran's lay statements in the present case are outweighed by the negative service treatment records and the negative VA medical opinion cited above.  

Accordingly, the Board does not find that the Veteran has a diagnosis of PTSD, consistent with the DSM-IV.

In order to be considered for service connection, a claimant must first have a disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  In the absence of a DSM-IV compliant diagnosis of PTSD, service connection may not be granted.  See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997). 

Accordingly, the Veteran has failed to satisfy Hickson elements (1) and (2).  As such, there is no need to address Hickson element (3), nexus.

In sum, the Board concludes that the preponderance of the evidence is against the claim for service connection and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  In this case, for the reasons and bases discussed above, a reasonable doubt does not exist regarding the Veteran's claim that his PTSD is related to service.  There is not an approximate balance of evidence.


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


